    


[uopxgraphic.jpg]
 
Exhibit 10.1
Personal and Confidential
 
 


March 14, 2014


Mr. Timothy Slottow
2650 White Oak Drive
Ann Arbor, MI 48103


Dear Timothy,


On behalf of the University of Phoenix (“UOPX”) and its Board of Trustees
(“Trustees”), it is a pleasure to extend you this offer for the position of
President – UOPX. Please understand that the terms of this offer are subject to
the approval of the Compensation Committee of the Board of Directors of Apollo
Education Group (“Compensation Committee”).


As President of the University of Phoenix, you will report directly to the
Trustees. Your target start date will be June 20, 2014, and your primary work
location will be Phoenix. As compensation for your services as President – UOPX,
you will receive the following:
Base Salary
Your base salary will be at the rate of $500,000 per year, subject to all
federal, state, and FICA withholding.


Annual Incentive Bonus
You will be eligible to participate in the Annual Incentive Bonus program with a
target of 60% of your base salary ($300,000), with a maximum bonus payout of
200% of target ($600,000). Your actual bonus each year will depend upon the
attainment of pre-established performance goals recommended by the Trustees and
approved by the Compensation Committee and will be subject to all federal,
state, and FICA withholding. Your bonus payment for the current fiscal year will
be pro-rated based upon your hire date.


Signing Bonus – Cash Award


UOPX agrees to pay you a one-time signing bonus in the amount of $100,000,
subject to all federal, state, and FICA withholding.  If you leave UOPX
voluntarily or are terminated for cause within one year of your hire date, you
will be obligated and hereby agree to repay the entire Signing Bonus amount to
UOPX.  Any repayment required by this provision is due and payable in full upon
your termination date.  By accepting the Signing Bonus, you hereby authorize
UOPX, at its option, to deduct such repayment from any outstanding funds owed to
you, including, but not limited to, wages, bonuses, incentive pay, or other
compensation.


Annual Long-Term
Incentive Award
You will be eligible to participate in the normal annual long-term incentive
(LTI) award cycle of Apollo Education Group, Inc. (“Apollo”) at a current annual
award level of $900,000. To assist you with your transition to UOPX’s
compensation programs and to bridge the gap with your current cash compensation,
during the first two full award cycles following the commencement of your
employment, 25% of the award amount will be granted as a long-term cash award
with four-year vesting. The remaining 75% of the award amount will be granted as
a long-term equity award, consistent with the LTI mix used for other senior
executives. After this period, the annual LTI award would be structured around
Apollo’s typical program of 100% equity. The LTI award value can be adjusted to
accommodate market movement and other considerations. Awards may take the form
of stock options, restricted stock units (RSUs), performance share units (PSUs)
and/or other forms of cash/equity as provided under Apollo’s Stock Incentive
Plan. Annual LTI awards are subject to review and recommendation by the Trustees
and approval by the Compensation Committee and are not guaranteed.







--------------------------------------------------------------------------------

Page 2
March 14, 2014
Mr. Timothy Slottow



Pro-Rata Long-Term Incentive Award for the 2014 Fiscal Year
Management will recommend to the Compensation Committee that you be provided
with a pro-rata LTI award for FY2014. For the FY2014 award, your pro-rated award
amount will be $225,000. We will recommend that this pro-rata award be granted
as a cash award with a vesting date of one (1) year from your hire date.
 
 
Relocation
UOPX agrees to offer you a relocation package that will be commensurate with
those provided by UOPX when relocating a person of a comparable level and
position to your proposed level and position.  If you leave UOPX voluntarily or
are terminated for cause within one year of your hire date, you will be
obligated and hereby agree to repay UOPX for all relocation benefits you
received from UOPX.  Any repayment required by this provision is due and payable
in full upon your termination date.  By accepting the relocation benefits, you
hereby authorize UOPX, at its option, to deduct such repayment from any
outstanding funds owed to you, including, but not limited to, wages, bonuses,
incentive pay, or other compensation.  Please consult with your tax advisor with
respect to the moving and relocation reimbursement as there may be personal tax
implications and deductibility limitations that apply.  In no event will any
such expenses be reimbursed following the close of the calendar year following
the calendar year in which they are incurred, and you will have no right to
exchange or liquidate your right to any such reimbursement for any other
benefits.


As an exception to the University’s relocation policy, UOPX agrees to reimburse
you up to $200,000 of loss on the sale of your home in Michigan. This loss will
be calculated at the time of sale using the difference of the HUD statement at
the time of your purchase plus any qualifying home capital improvements and the
HUD statement at the time of your sale.


Benefits
You will receive employee benefits commensurate with those provided to other
executives at your level, once you have completed the eligibility period. Also,
UOPX agrees to reimburse you for two (2) months’ worth of COBRA benefit expenses
to help bridge the gap between your hire date and the date on which you become
eligible to participate in the health and welfare benefit plan.


Miscellaneous
All compensation items, including any long-term cash and equity awards, set
forth in this offer letter are subject to review and recommendation by the
Trustees and approval by the Compensation Committee.  RSUs and stock options
typically vest over a period of four years, unless otherwise indicated. The
stock options will have an exercise price per share equal to the closing selling
price per share of the Apollo Group Class A common stock on the effective date
of the grant and normally have a maximum term of six years from such date of
grant, subject to earlier termination following your cessation of employment. If
approved, the equity awards will be evidenced by the Company’s standard equity
award agreements and will be subject to the terms and conditions of those
agreements and the equity award plans under which the awards are granted.







--------------------------------------------------------------------------------

Page 3
March 14, 2014
Mr. Timothy Slottow



Severance
As an executive officer you will be eligible to participate in the Senior
Executive Severance Pay Plan. Under this plan, if you are involuntarily
terminated without cause and meet the other conditions for eligibility under the
plan, you would be eligible for eighteen (18) months of salary continuation plus
one (1) times your average bonus payout over the last three years (or such fewer
number of years of UOPX employment) preceding your involuntary termination date.
Such severance pay would be paid in accordance with the terms of the plan. If
you become eligible for severance benefits under the plan, you would also be
entitled to a lump sum cash payment related to COBRA coverage costs and limited
pro-rata vesting of a portion of your outstanding annual grants in accordance
with the provisions of the plan.


During the first two years of employment only, if your employment is
involuntarily terminated by UOPX under circumstances that make you eligible for
severance benefits under the Senior Executive Severance Pay Plan, in addition to
the standard severance benefits under that plan (described above), you will also
be eligible to receive an additional severance benefit of six (6) months of
salary continuation plus one (1) times your average bonus payout over the last
three fiscal years (or such fewer number of years of UOPX employment with target
bonus amount used for any partial fiscal years completed) immediately preceding
the fiscal year in which your involuntary termination occurs.  If no annual
bonus cycles have been completed – and, consequently, no bonus payouts have been
made - at the time your involuntary termination occurs, your target bonus amount
will be used to calculate this supplemental severance payment.  Therefore, in
this situation, you would be eligible for a total severance amount of
twenty-four (24) months of salary continuation plus two (2) times your average
bonus payout over the last three fiscal years (or such fewer number of years of
UOPX employment with target bonus amount used for any partial fiscal years or
your target bonus amount if no annual bonus cycles have been completed)
immediately preceding the fiscal year in which your involuntary termination
occurs.







--------------------------------------------------------------------------------

Page 4
March 14, 2014
Mr. Timothy Slottow





In summary, your Total Direct Compensation (pay received over an annual period
at target incentive bonus and long-term incentive award) for the package that is
being offered is as follows:
 
 
 Target
 
Max
 
 
 
Total Direct
Compensation
Base Salary
$
500,000


 
 
 
 
 
Target Annual Incentive Bonus
$
300,000


(60%)
$
600,000


 
 
 
 
Target Annual LTI
$
900,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Direct Compensation
$
1,700,000


 
$
2,000,000


 
 
 
 
 
 
 
 
 
 
 
Additional One-Time
Compensation Items
Sign-on Cash Bonus
$
100,000


 
 
 
 
 
Home Loss Value (max)
$
200,000


 
 
 
 
 
 
Pro-Rata FY14 LTI Award
$
225,000


 
 
 
 
 

                
As a helpful guide in assessing the cash flow resulting from this offer, please
refer to Exhibit 1 (attached). Exhibit 1 details all of the cash components
other than annual bonus (defined as base salary, sign-on cash bonus, and cash
LTI awards). The target annual bonus payout is shown at the bottom of Exhibit 1,
defined as performance-based cash. Note that over the past three years, bonuses
have paid out above target (between approximately 115% to 170% of target).


Your employment with UOPX is contingent upon completion of a standard background
check, with results acceptable to the Trustees, and will be subject to all terms
and conditions contained in the current version of the Employee Handbook. Should
you have any questions concerning any part of this offer, please call Fred
Newton at 602-557-1703. 


Congratulations Timothy. We look forward to welcoming you to our team!


Regards,


/s/ Merrilee Engel


Merrilee Engel, Ph.D.
Chair of the Board of Trustees
University of Phoenix, Inc.


I accept the offer as presented.






/s/ Timothy Slottow                    3/18/14

--------------------------------------------------------------------------------

Timothy Slottow                        Date




--------------------------------------------------------------------------------

Page 5
March 14, 2014
Mr. Timothy Slottow



Exhibit 1
Compensation Offer - Cash Flow Timing
President - UOPX
 
 
 
 
 
 
 
 
 
 
Illustrative
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vehicle
 
Year 1


 
Year 2


 
Year 3


 
Year 4


 
Year 5


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Base Salary(1)
 
$
500,000


 
$
515,000


 
$
530,450


 
$
546,364


 
$
562,754


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sign-On Cash Bonus
 
$
100,000


 
$
—


 
$
—


 
$
—


 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash LTI
 
 
 
 
 
 
 
 
 
 
 
 
FY14 Pro-Rata Grant ($225,000 Total)
 
$
225,000


 
$
—


 
$
—


 
$
—


 
$
—


 
 
FY15 Grant ($225,000 Total)
 
$
56,250


 
$
56,250


 
$
56,250


 
$
56,250


 
$
—


 
 
FY16 Grant ($225,000 Total)
 
$
—


 
$
56,250


 
$
56,250


 
$
56,250


 
$
56,250


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash Flow
 
$
881,250


 
$
627,500


 
$
642,950


 
$
658,864


 
$
619,004


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance-Based Cash
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bonus Payout (at Target)(2)
 
$
300,000


 
$
309,000


 
$
318,270


 
$
327,818


 
$
337,653


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Cash Flow
 
$
1,181,250


 
$
936,500


 
$
961,220


 
$
986,682


 
$
956,657


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notes:
 
 
 
 
 
 
 
 
 
 
 
 
(1) Hypothetical 3% annual merit increase
 
(2) Historical bonus payouts (as a % of target bonus) are as follows: FY13
(134.2%), FY12 (114.6%), FY11 (167.9%)







